Citation Nr: 0127610	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  01-06 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for grand mal epilepsy.

2.  Entitlement to service connection for multiple sclerosis.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

As will be discussed in greater detail below, the appellant's 
Department of Veterans Affairs (VA) claims folder appears to 
have been lost.  A reconstructed file containing information 
from 1999 has been furnished to the Board of Veterans' 
Appeals (Board).  The appellant is reported to have served on 
active duty from June 1971 to January 1979.

This matter comes before the Board on appeal from a December 
2000 rating decision of the Chicago, Illinois, VA Regional 
Office (RO) which denied the appellant's claims of 
entitlement to an increased disability rating for service-
connected grand mal epilepsy and service connection for 
multiple sclerosis.  

The record reflects that the appellant was scheduled to 
testify on November 13, 2001 before a Board member via 
videoconferencing, but the appellant failed to appear as 
scheduled.  To the Board's knowledge, the appellant has 
offered no explanation as to why he was unable to appear and 
has since made no request for another hearing.  Accordingly, 
the Board will proceed to a decision on this appeal as if the 
hearing request had been withdrawn.  38 C.F.R. § 20.704(d) 
(2001).

For reasons which will be explained below, the Board will 
render a decision as to the appellant's claim of entitlement 
to an increased disability rating for his service-connected 
grand mal epilepsy.  The issue of entitlement to service 
connection for multiple sclerosis will be remanded to the RO 
for further development.


FINDINGS OF FACT

1.  The appellant has reported, and the medical evidence 
reflects, that his grand mal epilepsy seizure disorder has 
been adequately controlled by medication for approximately 
ten years.

2.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
seizure disorder, so as to render impractical the application 
of the regular schedular standards.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
appellant's service-connected seizure disorder are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8910 (2001).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met. 38 C.F.R. 3.321(b)(1) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking a disability rating greater than the 
10 percent rating which is currently assigned for grand mal 
epilepsy.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990).  Given these requirements, the Board will review the 
pertinent evidence of record, review the applicable law, and 
then proceed to its analysis of the appellant's claim.    

Factual Background

As noted by the Board in the Introduction, the appellant's 
original VA claims folder is missing.  A reconstructed claims 
folder contains records starting in June 1999.

The Board infers from information contained in the 
appellant's reconstructed claims folder that service 
connection had been granted for grand mal epilepsy sometime 
in the past, apparently well before 1990.  The appellant's 
claim for an increased rating arose by application received 
in June 1999.  

The appellant underwent a VA physical examination in August 
2000.  The appellant reported that eight years previously, 
his medication had been altered and that he had remained 
"seizure free."  The examiner opined that the appellant's 
grand mal epilepsy was "well controlled" on his current 
medication.  

In a December 2000 rating decision, the RO continued the 
appellant's assigned disability rating for service-connected 
grand mal epilepsy at 10 percent.  This appeal followed.

In a VA medical record dated in March 2001, it was noted that 
the appellant reported he had been seizure free since 1990, 
when his medications had been switched.  

The Applicable Law

Disability ratings - in general

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a) and 4.1 
(2001).  Separate diagnostic codes identify various 
disabilities.  See 38 C.F.R. Part 4 (2001).  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Specific schedular criteria

The record indicates that the appellant is in receipt of a 10 
percent disability evaluation for a grand mal epilepsy 
disorder.  See 38 C.F.R. § 4.124a, Diagnostic Code 8910.  
Under the rating formula for major and minor epileptic 
seizures, a 20 percent disability evaluation is warranted 
when there has been at least one major seizure in the last 
two years; or at least two minor seizures in the last six 
months.  A 40 percent disability evaluation is warranted if 
there has been at least one major seizure in the last six 
months or two in the last year; or averaging at least five-
to-eight minor seizures weekly.  If seizures have been 
averaging at least one major seizure in four months over the 
last year; or nine-to-ten minor seizures per week, a 60 
percent disability evaluation is warranted.  If seizures have 
been averaging at least one major seizure in three months 
over the last year; or more than ten minor seizures weekly, 
an 80 percent disability evaluation is warranted.  For a 100 
disability percent evaluation, the seizures must be averaging 
at least one major seizure per month over the last year.  Id.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2001). In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Preliminary matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue of 
entitlement to an increased disability rating for grand mal 
epilepsy.  The appellant has been give ample notice, most 
recently in the form of the June 2001 Statement of the Case.  
He has been accorded the opportunity to present evidence and 
argument in support of his claim.  In particular, at his 
request he was scheduled for a hearing before the undersigned 
Board member in November 2001.  He failed to report for the 
hearing.

The VCAA further provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).   In this case, the appellant was 
provided with a VA examination in August 2000, the results of 
which have been reported above.    

As noted by the Board above, the appellant's original VA 
claims folder cannot be located.  Although the appellant's 
entire pertinent medical history would be most useful in 
making a determination on his claim, see Peyton v. Derwinski, 
1 Vet. App. 282, 287 (1991), as discussed above it is the 
current level of disability which controls the outcome of 
this case.  See Francisco, supra.  As discussed elsewhere in 
this decision, the appellant does not currently experience 
seizures.  His past medical history, even if it could be 
located, would shed no significant light on his current 
medical status.  Since the appellant has not reported 
symptoms of such a severity that would warrant the assignment 
of an increased disability rating, further development under 
the VCAA would be useless.  See Reyes v. Brown, 7 Vet. App. 
113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) [a remand of this case solely for the purpose of 
obtaining additional medical records when the evidence is 
already sufficient to warrant a grant of service connection 
would serve no useful purpose and would only impose 
unnecessary delay].  Cf. Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) [in increased rating case, Board's reliance upon 
medical examination conducted without clear indication of 
review of claims folder affirmed, because disorder shown to 
be asymptomatic at the time of the examination].
  
Accordingly, under the circumstances presented in this case 
the Board believes that sufficient evidence exists with which 
to adjudicate the appellant's claim for an increased rating 
for grand mal epilepsy.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and finds that 
the development of the claim has been consistent with the 
provisions of the new law to the extent practicable.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.  


Discussion

i. Schedular rating

It does not appear that the appellant is contending that he 
currently experiences seizures.  Indeed, his communications 
to VA have dealt mainly with the issue of entitlement to 
service connection for multiple sclerosis, and an appeal as 
to the issue of increased rating for the seizure disorder can 
be inferred only on a very liberal reading of his recent 
communications.  See  EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) [VA's statutory duty to assist means that VA must 
liberally read all documents or oral testimony submitted to 
include all issues presented]; Douglas v. Derwinski, 2 Vet. 
App. 103, 109 (1992) [VA is obligated to consider all issues 
reasonably inferred from the evidence of record]. 

The record on appeal clearly demonstrates that the current 
severity of the appellant's service-connected seizure 
disorder does not approximate that which is required for the 
assignment of a 20 percent rating.  The appellant has not 
reported, and the VA medical examination and treatment 
records do not indicate, that the appellant has "at least 1 
major seizure in the last two years; or at least 2 minor 
seizures in the last 6 months."  In short, it appears from 
the VAS examination report and the other evidence of record, 
including the appellant's own statements, that his service-
connected seizure disorder is well controlled by his 
currently prescribed medication.   There is no evidence of 
record, medical or otherwise, which supports the claim.  

The United States Court of Appeals for Veterans Claims has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  Under 
the circumstances presented in this case, where there is no 
evidence 
which is supportive of the appellant's claim, the 
preponderance of the evidence is against the appellant's 
claim and it is denied for that reason. 

ii. Extraschedular rating

It has been held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. 3.321.

In the Statement of the Case dated in June 2001, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's service connected disorder.  Because this 
matter has been adjudicated by the RO, the Board will, 
accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1).  See also VAOPGCPREC 6- 96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1).

The appellant has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

It is clear from the record that the veteran has experienced 
no seizures for a number of years.  He has not been 
hospitalized for his service-connected disability, and there 
is no evidence that it interferes in any way with his 
employability.  The veteran has not specifically contended 
otherwise.  Accordingly, an extraschedular evaluation is not 
warranted.


ORDER

The appellant's claim of entitlement to an increased 
disability rating for his service-connected seizure disorder 
is denied.


REMAND

The appellant also seeks entitlement to service connection 
for multiple sclerosis.  His claim arose by application 
received in June 1999.  

Relevant law and regulations

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 3, 1946, and multiple sclerosis becomes manifest to 
a degree of 10 percent within seven years from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disease during the period of service.  This 
presumption may be rebutted by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112(a)(4), 1113, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Factual background

As noted above, the record contains documents dated beginning 
June 1999, when the appellant filed his claim of entitlement 
to service connection.

It appears that the appellant left the service in January 
1979.  According to statements made by the appellant, 
multiple sclerosis was initially diagnosed in approximately 
1990.  Recent VA outpatient treatment records confirm a 
diagnosis of multiple sclerosis.

Reasons for remand

Clearly, the appellant's service medical records, as well as 
any other records reflecting in- or post-service treatment or 
complaints relative to multiple sclerosis are relevant to the 
current matter.  In particular, if the appellant's original 
VA claims folder can be located, this would be most helpful 
to a resolution of this claim.    

In addition, it appears from the current record that the 
appellant may be in receipt of Social Security benefits [see 
VA outpatient record dated July 17, 1997].  Because Social 
Security disability records may be relevant to the 
appellant's claim, the RO should obtain a copy of pertinent 
records from the Social Security Administration. See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).    

Accordingly, the appellant's claim is REMANDED for the 
following development:

1. The RO should contact the appellant 
and his representative and ascertain 
if the appellant has received any VA, 
non-VA, or other medical treatment for 
multiple sclerosis that is not 
evidenced by the current record.  The 
appellant should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate 
them with the claims folder.  

2. The RO should make any and all 
appropriate efforts to locate the 
appellant's original VA claims folder.  

3. The RO should contact the Social 
Security Administration and obtain any 
medical records or other documentary 
evidence that were used by that agency 
in deciding the appellant's claim for 
Social Security disability benefits.

4. The RO should take such additional 
development  action as it deems proper 
with respect to the claim at issue.  
In particular, the RO should follow 
any other applicable regulations and 
directives implementing the provisions 
of the VCAA as to notice and 
development of the claim, and, if 
necessary, the conduct of an 
appropriate medical examination.  
Following such development, the RO 
should review and readjudicate the 
claim.  If any such action does not 
resolve the claim, the RO shall issue 
the appellant a Supplemental Statement 
of the Case pertaining to that issue. 
The appellant should be given notice 
of, and appropriate opportunity to 
exercise, his appeal rights.  
Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 


